DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 02/25/2022 (“Amendment”). Claims 1-6 and 8-31 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, 8-15, 18, 19, and 28, as well as the cancellation of claim 7 and the addition of new claim 31.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biorecognition element” in claim 2 and “analyte monitoring device” in claims 22, 26, 28, 30, and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “biorecognition element,” an enzyme as in claim 3; and for “analyte monitoring device,” the structure as shown in Fig. 2A).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the working electrode can both comprise a biorecognition layer (i.e., include the layer as a part of itself) and have the layer arranged over itself (i.e., the layer being something separate). For purposes of examination, it will be interpreted that the at least one microneedle comprises the biorecognition layer arranged over the working electrode.
Claims 3-5 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-18, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0128009 (“Pushpala”) in view of International Application Publication WO 2020/023804 (“Mansoor”)
Regarding claim 1, Pushpala teaches [a] microneedle array (Fig. 1A, array of filaments 110 is an array of microneedles - see ¶ 0028) for use in sensing an analyte (Abstract), comprising: a semiconductor substrate (Fig. 2A, ¶ 0032, horizontally arranged semiconducting substrate 130); a plurality of solid microneedles extending from the substrate (as shown in Fig. 2A), wherein at least one microneedle of the plurality of microneedles is configured to sense an analyte in dermal interstitial fluid of a user (¶ 0025) and comprises: a columnar body portion (Fig. 1B shows a circular top view, which means the body of the needles shown in Fig. 2A is columnar); a tapered distal portion (Fig. 2A, ¶ 0045) …; and an annular working electrode on a surface of the tapered distal portion (Fig. 2A, conductive layer 140 - also see ¶ 0033, forming an “active” region), wherein the working electrode is located proximal to the … apex (Fig. 2A, proximal of selective coating 170).
Pushpala does not appear to explicitly teach the tapered distal portion having an insulated distal apex, with the electrode located proximal thereof.
Mansoor teaches a microneedle array (Title, Abstract), each needle of the array having an insulated apex distal of the electrode (Fig. 17, electrode 1512 proximal of insulated tip portion 1510).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the apex of the microneedles of Pushpala, for the purpose of protecting the electrode (Mansoor: ¶ 0219).
Regarding claims 2 and 3, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches wherein the working electrode comprises a biorecognition layer arranged over the working electrode (Pushpala: Fig. 2A, sensing layer 160), wherein the biorecognition layer comprises a biorecognition element, wherein the biorecognition element comprises glucose oxidase (Pushpala: ¶ 0037, glucose oxidase to facilitate glucose sensing).
Regarding claims 4 and 5, Pushpala-Mansoor teaches all the features with respect to claim 2, as outlined above. Pushpala-Mansoor further teaches wherein the microneedle array comprises at least one microneedle comprising a counter electrode configured to source or sink current to sustain an electrochemical reaction on the working electrode (Mansoor: ¶ 0027, the counter electrode acts as the anode; ¶¶s 0233 and 0234, the electrodes are on different needles), wherein the microneedle array comprises at least one microneedle comprising a reference electrode configured to provide a reference potential for the working electrode (Mansoor: ¶ 0027, the reference electrode acts to provide a stable working potential; ¶¶s 0233 and 0234, the electrodes are on different needles).
Regarding claim 9, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches wherein the working electrode is on only a segment of the tapered distal portion (the other segment being the insulated apex as in Mansoor).
Regarding claim 10, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches an electrical contact on a backside of the substrate, wherein the columnar body portion of the at least one microneedle of the plurality of microneedles provides a conductive pathway between the electrical contact and the working electrode (Pushpala: Fig. 2A, conductive layer 140 is also found at the base of the device, on the backside of the substrate, and substrate 130 performs the claimed function because it is semiconductive).
Regarding claim 11, Pushpala-Mansoor teaches all the features with respect to claim 10, as outlined above. Pushpala-Mansoor further teaches wherein the columnar body portion is formed from a conductive material (Pushpala: ¶ 0032, semiconductors are conductive).
Regarding claim 13, Pushpala-Mansoor teaches all the features with respect to claim 10, as outlined above. Pushpala-Mansoor further teaches wherein the columnar body portion is insulated (Pushpala: Fig. 2A, insulating layer 150).
Regarding claim 14, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches wherein each of the microneedles in the plurality of microneedles comprises: a tapered distal portion having an insulated distal apex; a columnar body portion; and an annular electrode on a surface of the tapered distal portion, wherein the annular electrode is located proximal to the insulated distal apex and is a working electrode, a counter electrode or a reference electrode (Pushpala: Fig. 2A, each of the microneedles are similarly configured (and modified to have an insulated apex as in Mansoor); Mansoor: ¶¶s 0027, 0233, and 0234, the electrodes are on different needles, and it would have been obvious to use the different types of electrodes so that the counter electrode can act as an anode and the reference electrode can act to provide a stable working potential).
Regarding claims 15 and 16, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches wherein the microneedle array comprises a plurality of working electrodes, wherein each working electrode is individually addressable and electrically isolated from every other working electrode in the microneedle array (Pushpala: Fig. 1B, ¶ 0029, different electrodes being used to sense different analytes/biomarkers), wherein the microneedle array is configured to detect multiple analytes (Pushpala: ¶ 0029).
Regarding claim 17, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches wherein the microneedles of the plurality of microneedles are arranged in a square or hexagonal array (Pushpala: Figs. 1A, 1B, 5C, square arrays).
Regarding claim 18, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor further teaches an analyte monitoring system (Pushpala: Fig. 1A, microsensor 100 including processing components - see ¶ 0026) comprising: an analyte monitoring device comprising: the microneedle array of claim 1 (as above); and a wearable housing (Pushpala: Fig. 1A and ¶ 0025), wherein the microneedle array extends outwardly from the housing (Pushpala: as shown in Fig. 1A). 
Regarding claim 27, Pushpala-Mansoor teaches all the features with respect to claim 18, as outlined above. Pushpala-Mansoor further teaches wherein the analyte monitoring device is a skin-adhered patch (Pushpala: Fig. 1A and ¶ 0045, the device configured to adhere to the skin).
Regarding claim 28, Pushpala teaches [a] method for monitoring a user, comprising: accessing a dermal interstitial fluid of the user with an analyte monitoring device (the device of Fig. 1A - ¶ 0025); and quantifying one or more analytes in the body fluid using the analyte monitoring device (Abstract, ¶ 0025), wherein the analyte monitoring device comprises a microneedle array (Fig. 1A, array of filaments 110 is an array of microneedles - see ¶ 0028) comprising a semiconductor substrate (Fig. 2A, ¶ 0032, horizontally arranged semiconducting substrate 130) and a plurality of solid microneedles extending from the substrate (as shown in Fig. 2A), where at least one microneedle of the plurality of microneedles comprises: a columnar body portion (Fig. 1B shows a circular top view, which means the body of the needles shown in Fig. 2A is columnar); a tapered distal portion (Fig. 2A, ¶ 0045) …; and an annular working electrode on a surface of the tapered distal portion (Fig. 2A, conductive layer 140 - also see ¶ 0033, forming an “active” region), wherein the working electrode is located proximal to the … apex (Fig. 2A, proximal of selective coating 170).
Pushpala does not appear to explicitly teach the tapered distal portion having an insulated distal apex, with the electrode located proximal thereof.
Mansoor teaches a microneedle array (Title, Abstract), each needle of the array having an insulated apex distal of the electrode (Fig. 17, electrode 1512 proximal of insulated tip portion 1510).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insulate the apex of the microneedles of Pushpala, for the purpose of protecting the electrode (Mansoor: ¶ 0219).
Regarding claim 29, Pushpala-Mansoor teaches all the features with respect to claim 28, as outlined above. Pushpala-Mansoor further teaches wherein the one or more analytes comprises glucose (Pushpala: ¶ 0025).
Regarding claim 30, Pushpala-Mansoor teaches all the features with respect to claim 28, as outlined above. Pushpala-Mansoor further teaches wherein the plurality of microneedles comprises a plurality of working electrodes, wherein each working electrode is individually addressable and electrically isolated from every other working electrode in the analyte monitoring device (Pushpala: Fig. 1B, ¶ 0029, different electrodes being used to sense different analytes/biomarkers).
Regarding claim 31, Pushpala-Mansoor teaches all the features with respect to claim 18, as outlined above. Pushpala-Mansoor further teaches wherein the plurality of microneedles comprises a plurality of working electrodes, wherein each working electrode is positioned on a corresponding one of the plurality of microneedles, and where each working electrode is individually addressable and electrically isolated from every other working electrode in the analyte monitoring device (Pushpala: Fig. 1B, ¶ 0029, different electrodes being used to sense different analytes/biomarkers).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pushpala-Mansoor in view of US Patent Application Publication 2016/0157764 (“Di Palma”) as motivated by US Patent Application Publication 2011/0077490 (“Simpson”).
Regarding claim 6, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein a distal end of the electrode is offset from the distal apex by an offset distance of at least about 10 μm, wherein the offset distance is measured along a longitudinal axis of the at least one microneedle.
Di Palma teaches an electrode offset from a distal apex by greater than 10 μm (Fig. 4 shows that the sensing area 22a, which is above the conductive layer/electrode 26, is larger than 10 μm in height based on relative dimensions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the electrode of Pushpala by at least 10 μm as in Di Palma, for the purpose of protecting it during insertion (Simpson: ¶ 0306), and as a matter of obvious design choice.
Regarding claim 8, Pushpala-Mansoor teaches all the features with respect to claim 1, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein the working electrode comprises an annular contact trench.
Simpson teaches a working electrode that comprises a contact trench (Fig. 15B, showing an indentation in hatched working electrode 1522).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a contact trench as in Simpson with the annular working electrode of Pushpala, for the purpose of protecting the sensing layer 160 and selective coating 170 of Pushpala (Simpson: ¶ 0306, protecting a membrane).

Claims 12 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pushpala-Mansoor in view of US Patent Application Publication 2011/0077490 (“Simpson”).
Regarding claim 12, Pushpala-Mansoor teaches all the features with respect to claim 10, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein the columnar body portion comprises an embedded conductive pathway.
Simpson teaches using an embedded conductive pathway between an electrode and a region interfacing with processing circuitry (Fig. 15A, the hatched conductive pathway as shown - also see ¶ 0305, describing the pathway as arranged on a semiconductor material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive pathway along the columnar body portion of Pushpala as in Simpson, for the purpose of improving signal conduction, and as a matter of obvious design choice.
Regarding claim 20, Pushpala-Mansoor teaches all the features with respect to claim 18, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein the housing encloses an electronics system comprising a wireless communication module and the system further comprises a software application executable on a mobile computing device to be paired with the wireless communication module.
Simpson teaches a housing enclosing an electronics system comprising a wireless communication module (Simpson: Fig. 11, telemetry module 1132 as described in ¶ 0287) and the system further comprises a software application executable on a mobile computing device to be paired with the wireless communication module (Simpson: ¶¶s 0287, 0275, 0281, the display device being a personal digital assistant or a cell phone that can control the sensor electronics unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wireless communication functionality together with a mobile computing device into the system of the combination, as in Simpson, for the purpose of enabling remote monitoring of the user (Simpson: ¶¶s 0275, 0276, etc.).
Regarding claim 21, Pushpala-Mansoor teaches all the features with respect to claim 18, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein the housing comprises a user interface comprising one or more indicator lights configured to communicate status information.
Simpson teaches a housing that comprises a user interface comprising one or more indicator lights configured to communicate status information (Simpson: Fig. 11, LCD 1126 of user interface 1122 providing a visual data output).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface of Simpson into the housing of the combination, for the purpose of enabling the user to easily see results of their biomonitoring, as well as to enable control of the system (Simpson: ¶ 0281, the user interface 1122 allowing control of an alarm (i.e., the device has an alarm status), as well as menu, option, and status selection, etc.).
Regarding claim 22, Pushpala-Mansoor-Simpson teaches all the features with respect to claim 21, as outlined above. Pushpala-Mansoor-Simpson further teaches wherein at least one of the indicator lights is configured to be selectively illuminated in accordance with an illumination mode corresponding to an analyte measurement status, a status of the analyte monitoring device, or both (Simpson: ¶ 0281, the user interface 1122 allowing control of an alarm (i.e., the device has an alarm status), as well as menu, option, and status selection, etc.).
Regarding claim 23, Pushpala-Mansoor-Simpson teaches all the features with respect to claim 22, as outlined above. Pushpala-Mansoor-Simpson further teaches wherein at least one of the indicator lights is configured to be selectively illuminated to communicate a current analyte measurement level (Simpson: Fig. 9B, marker 916 - also see ¶¶s 0239, 0244, 0245, describing using a user interface to display sensor information via e.g. an LED, LCD screen, etc., with one example of the screen shown in Fig. 9B).
Regarding claims 24 and 25, Pushpala-Mansoor-Simpson teaches all the features with respect to claim 22, as outlined above. Pushpala-Mansoor-Simpson further teaches wherein the user interface comprises a plurality of indicator lights configured to be selectively illuminated in a progressive sequence to communicate an analyte measurement trend (Simpson: Fig. 9B, selectively illuminating gradient bars 910 (which communicate an analyte trend) and further indicating the trend via directional arrow 918), wherein the plurality of indicator lights is configured to be selectively illuminated in a first progressive sequence in a first direction to communicate a rising analyte measurement trend (Simpson: as shown in Fig. 9B), and is further configured to be selectively illuminated in a second progressive sequence in a second direction to communicate a falling analyte measurement trend (Simpson: ¶ 0246, also indicating a falling trend).
Regarding claim 26, Pushpala-Mansoor teaches all the features with respect to claim 21, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein the user interface is further configured to communicate information indicative of a status of the analyte monitoring device.
Simpson teaches using a user interface configured to communicate information indicative of a status of an analyte monitoring device (Simpson: ¶ 0281, the user interface 1122 allowing control of an alarm, as well as menu, option, and status selection, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface of Simpson into the housing of the combination, for the purpose of enabling the user to easily see results of their biomonitoring, as well as to enable control of the system (Simpson: ¶ 0281, the user interface 1122 allowing control of an alarm (i.e., the device has an alarm status), as well as menu, option, and status selection, etc.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pushpala-Mansoor in view of US Patent Application Publication 2021/0353229 (“Pierart”).
Regarding claim 19, Pushpala-Mansoor teaches all the features with respect to claim 18, as outlined above. Pushpala-Mansoor does not appear to explicitly teach wherein the at least one microneedle of the plurality of microneedles extends from the housing such that the distal end of the working electrode is located less than about 1 mm from the housing.
Pierart teaches a wearable housing connected to a microneedle array (Fig. 1, module 100 includes data processing means (¶ 0076) and attachment and tightening means 110, and is connected to a second module 200 comprising a capsule 220 which contains a microneedle array 210 (Fig. 6)). The microneedles of the array extend from the housing such that the electrodes are located less than about 1 mm from the housing (¶ 0042 describes the microneedles as 100 μm in height, and Figs. 1 and 6 show that the needles are arranged up against the housing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a housing like the one taught by Pierart in the combination, replacing the housing 100 of Pushpala with the module 100 of Pierart, as a simple substitution with predictable results (preserving processing functionality while allowing the sensor to be replaceable, etc. - Pierart: ¶¶s 0076 and 0077).

Response to Arguments
Applicant’s arguments filed 02/25/2022 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. Interpretations under 35 USC 112(f) have been updated. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(b) are added as necessitated by amendment. In response to the arguments regarding the rejections under 35 USC 103, they are persuasive to the extent that the previous combination did not describe a semiconductor substrate and a columnar/annular arrangement. However, a new grounds of rejection is made based on Pushpala. Therefore, all claims remain rejected in light of the prior art. 
As points of clarity, it is noted that in Simpson, it is not necessarily the electrode that is being protected by the recessed portion of Figs. 15A and 15B, but a membrane layer. Further, it is submitted that multiple arrangements to protect a sensor tip can be used - e.g. an insulating layer and a recess.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791